DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of May 5, 2022, Applicant, on September 6, 2022, amended claims 1, 5, 13, 14, 17, & 18. Claims 1-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments are not sufficient to overcome all the prior rejections set forth in the previous action. Therefore, these rejections are maintained below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that claims 1, 13, and 17 as amended are not directed to such general abstract ideas because “the independent claims as amended are not limited to simply ‘methods of organizing human activity and mental processes,’ along with simple instructions applying an abstract idea using generic computer components, generally linking the abstract idea to a field of use, and using generic computer functions that are ‘well-understood, routine, and conventional,’” but “[r]ather, a computing system configured to identify a first subset of online news articles from a list that are relevant to a commercial area of interest, use a machine learning module to classify each news article in the list as real or fabricated, determine benchmark scores based on comparing the monitored data and historical customer service data, filter the list to remove each news article in the list that is classified as fabricated, and select a second subset of online news articles from within the first subset based on an analysis of corporate entity-specific business data and commercial capabilities of the corporate entity, is neither a mere method of organizing human activity nor a mere mental process,” and “[i]nstead, the elements recited in the various independent claims are directed to much more complex processes performed by computing systems that amount to significantly more than mere instructions to apply a method of organizing human activity or a mental process on a computer.” Examiner respectfully disagrees.
Examiner notes, aside from the computing systems and machine learning module which implement the abstract idea, each of the features referred to by Applicant are part of and directed to the recited abstract idea, as detailed below.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under Prong 1 of Step 2A, claim 1, and similarly claims 2-20, recites “[a] method comprising: receiving … a list of online news articles related to a client of a corporate entity, wherein the list contains news articles generated within a pre-determined time period and pre-sorted by an online news aggregator; identifying … a first subset of online news articles from the list that are relevant to a commercial area of interest specific to the corporate entity, the identifying further comprising: classifying … each news article in the list as one of the following: a real news article, and a fabricated news article; and filtering … the list to remove each news article in the list that is classified as fabricated; and selecting … a second subset of online news articles from within the first subset based on an analysis of corporate entity-specific business data and commercial capabilities of the corporate entity, wherein the second subset contains news articles that are specifically relevant for a potential business transaction with the client.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving news articles related of a corporate entity, identifying a first subset of the news articles relevant to an area of interest to the corporate entity by classifying the news articles as real or fabricated and filtering out the fabricated news articles, and selecting a second subset of the news articles based on analysis of business data and commercial capabilities of the corporate entity that are relevant to the client.
As a whole, each of the limitations above manage sales and marketing activities of corporations identifying and selecting news information particularly relevant to potential clients based on behavior of the corporate entity, including business data and capabilities of the corporate entity; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving news articles related of a corporate entity, identifying a first subset of the news articles relevant to an area of interest to the corporate entity by classifying the news articles as real or fabricated and filtering out the fabricated news articles, and selecting a second subset of the news articles based on analysis of business data and commercial capabilities of the corporate entity that are relevant to the client could all be reasonably interpreted as a human mentally observing information regarding news articles and a human mentally evaluating and judging the news articles to identify news articles, classify news articles as real or fabricated, filter out fabricated news articles, and select relevant news articles based on the observed information, and thus, the claims recite a mental process. 
Accordingly, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.

For the reasons above, aside from the computing systems and machine learning module which implement the abstract idea, each of the features referred to by Applicant (i.e., identify a first subset of online news articles from a list that are relevant to a commercial area of interest, classify each news article in the list as real or fabricated, determine benchmark scores based on comparing the monitored data and historical customer service data, filter the list to remove each news article in the list that is classified as fabricated, and select a second subset of online news articles from within the first subset based on an analysis of corporate entity-specific business data and commercial capabilities of the corporate entity) recite a certain method of organizing because the features referred to by Applicant manage sales and marketing activities of corporations based on behavior of the corporate entity and recite a mental process because each of the steps referred to by Applicant can be performed mentally by a human as described above.
With respect to the computing systems and machine learning module referred to by Applicant, these features are no more than generic computer components used to apply the recited abstract idea, which is not sufficient to integrate an abstract idea into a practical application nor amount to significantly more than an abstract idea.
Regarding Applicant’s assertion that the claim recites complex processes, simply reciting limitations that narrow the abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014).

Pursuant to Prong 2 of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “by a computing system” and “by the computing system using a machine learning (ML) module” in claim 1, and similarly claim 13 & 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-12, 14-16, & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0062] (discussing the embodiments of the invention are implemented in general purpose computing systems). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-12, 14-16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues the disclosure in Singh of filtering merely by a given news source, fails to disclose or suggest:  classifying, by the computing system using the ML module, each news article in the list as one of the following: a real news article, and a fabricated news article; and filtering, by the computing system using the ML module, the list to remove each news article in the list that is classified as fabricated because the claimed system could allow two news articles from an identical news source to be classified differently using an ML classifier, one article as fabricated and the other article as real. Examiner respectfully disagrees.
Examiner notes the features referred to by Applicant of “allow[ing] two news articles from an identical news source to be classified differently using an ML classifier, one article as fabricated and the other article as real” are not recited in the rejected claim(s). The claims do not require the classification of articles as fabricated or real is not based on the source of the article. The claims recite the following:
classifying, by the computing system using the ML module, each news article in the list as one of the following: a real news article, and a fabricated news article; 
filtering, by the computing system using the ML module, the list to remove each news article in the list that is classified as fabricated;

These claim limitations are anticipated by Singh because Singh discloses that news published by particular news sources (i.e., publishers) tend to be more credible and accurate, more reputable news sources are more influential to the financial market and investors, and relevancy 219 can filter news by news sources in order to further refine the news candidate sets (i.e., relevancy of news articles can be based on credibility and accuracy of sources). [0070]. That is, Singh discloses that credibility or accuracy of news sources is used to filter (i.e., classify) news by the relevancy module 219.
Further, the relevance layer 306 includes news entity relevance 318, wherein news entity relevance 318 uses a machine learning model to identify main entities and derives features from each article, and news source relevance 320 identifies the relevance of news sources by ranking websites in order, including identifying whether the ranking is in the bottom 25% and unranked news, and news published by the bottom 25% ranked news sources and unranked news sources are filtered out. [0098], [0100], [0103], [0105]. Here, when the relevancy module is identifying relevancy by ranking and filtering based on accuracy or credibility as disclosed by Singh those articles that rank above the 25% are classified as accurate and credible (i.e. real) and the bottom 25% articles are classified as not accurate and not credible (i.e. fabricated).
In Singh, by the relevancy module identifying relevancy by ranking and filtering news articles based on the credibility or accuracy of the source using machine learning, including identifying the articles that rank above 25% and those in the bottom 25%, Singh anticipates “classifying, by the computing system using the ML module, each news article in the list as one of the following: a real news article, and a fabricated news article,” and by the relevancy module in Singh identifying relevancy by ranking sources and filtering out the articles ranked in the bottom 25% Singh anticipates “filtering, by the computing system using the ML module, the list to remove each news article in the list that is classified as fabricated.”














Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] method comprising: receiving … a list of online news articles related to a client of a corporate entity, wherein the list contains news articles generated within a pre-determined time period and pre-sorted by an online news aggregator; identifying … a first subset of online news articles from the list that are relevant to a commercial area of interest specific to the corporate entity, the identifying further comprising: classifying … each news article in the list as one of the following: a real news article, and a fabricated news article; and filtering … the list to remove each news article in the list that is classified as fabricated; and selecting … a second subset of online news articles from within the first subset based on an analysis of corporate entity-specific business data and commercial capabilities of the corporate entity, wherein the second subset contains news articles that are specifically relevant for a potential business transaction with the client.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving news articles related of a corporate entity, identifying a first subset of the news articles relevant to an area of interest to the corporate entity by classifying the news articles as real or fabricated and filtering out the fabricated news articles, and selecting a second subset of the news articles based on analysis of business data and commercial capabilities of the corporate entity that are relevant to the client.
As a whole, each of the limitations above manage sales and marketing activities of corporations identifying and selecting information particularly relevant to potential clients based on behavior of the corporate entity, including business data and capabilities of the corporate entity; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving news articles related of a corporate entity, identifying a first subset of the news articles relevant to an area of interest to the corporate entity by classifying the news articles as real or fabricated and filtering out the fabricated news articles, and selecting a second subset of the news articles based on analysis of business data and commercial capabilities of the corporate entity that are relevant to the client could all be reasonably interpreted as a human mentally observing information regarding news articles and a human mentally evaluating and judging the news articles to identify news articles, classify news articles as real or fabricated, filter out fabricated news articles, and select relevant news articles based on the observed information, and thus, the claims recite a mental process. Accordingly, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “by a computing system” and “by the computing system using a machine learning (ML) module” in claim 1, “[a] computing system comprising: a memory storing program instructions; and a processing unit coupled to the memory and operable to execute the program instructions, which, when executed by the processing unit, cause the computing system to” and “using a machine learning (ML) module” in claim 13, and “[a] computer program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed by a computing system to implement a method comprising” and “using a machine learning (ML) module” in claim 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-12, 14-16, & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0062] (discussing the embodiments of the invention are implemented in general purpose computing systems). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-12, 14-16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-15, & 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh, et al. (US 20210110475 A1), hereinafter Singh.
Regarding claim 1, Singh discloses a method comprising ([0012]): 
receiving, by a computing system, a list of online news articles related to a client of a corporate entity, wherein the list contains news articles generated within a pre-determined time period and pre-sorted by an online news aggregator ([0086], [0088]-[0091], [0130]-[0132], [0136]-[0137], a pipeline of architecture 300 can be scheduled to run at designated intervals, such as daily, hourly, etc., wherein the process 600/700 begins by ingesting news articles from a plurality of news sources (step 610/710), including one or more news providers, such as a third party company 310, 312, 314, including a news aggregator that uses its own algorithms to collect news related to keywords (e.g., Google), and a provider that delivers curated news with an emphasis on analysis (e.g., S&P Market Intelligence (MI) News) (i.e. pre-sorted by aggregators), and the process classifies/assigns the news articles into one or more subscriptions of a user 208 based on entities 210 (step 630/720), [0052], [0060], wherein subscriptions 206 of user 208 include different entities 210 such as person names, company name, organization names, e.g., Fruit Co., Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ingests, clusters, and ranks news events for financial analyst users at a financial firm that have a direct relevancy to of a final outcome of analysis, e.g., credit rating of the company (i.e. client of a corporate entity), and analysts respond to changing circumstances of a given company and minimize impact on the analysts investment holdings (i.e. client of a corporate entity), [0117]-[0122], news received in a news cycle in chronological order by publication time for time window t, which may be set to one day);
identifying, by the computing system using a machine learning (ML) module ([0056], [0063], [0068], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 of news articles), a first subset of online news articles from the list that are relevant to a commercial area of interest specific to the corporate entity ([0133], [0138], within each subscription, the process 600/700 removes duplicate news articles 640/740, determines relevancy of news articles 650, and/or in one embodiment, removes irrelevant news articles 740),
the identifying further comprising: classifying, by the computing system using the ML module, each news article in the list as one of the following: a real news article, and a fabricated news article ([0070], news published by particular news sources (i.e., publishers) tend to be more credible and accurate, more reputable news sources are more influential to the financial market and investors, and relevancy 219 can filter news by news sources in order to further refine the news candidate sets (i.e. relevancy can be based on credible and accurate sources), [0098], [0103], [0105], relevance layer 306 includes news entity relevance 318, wherein news entity relevance 318 uses a machine learning model to identify main entities and derives features from the title, description, and content of each article, and news source relevance 320 identifies the relevance of news sources by ranking websites in order of popularity, including identifying whether the ranking is in the bottom 25% and unranked news (i.e. those that rank above the 25% are accurate and credible - real, and below 25% or unranked are inaccurate and incredible - fabricated); 
filtering, by the computing system using the ML module, the list to remove each news article in the list that is classified as fabricated ([0070], news published by particular news sources (i.e., publishers) tend to be more credible and accurate, more reputable news sources are more influential to the financial market and investors, and relevancy 219 can filter news by news sources in order to further refine the news candidate sets (i.e. relevancy can be based on credibility and accuracy of sources), [0100], [0105], relevance layer 306 includes news entity relevance 318, wherein news entity relevance 318 uses a machine learning model to identify attributes and relevance 320 identifies the relevance of news sources by ranking websites in order of popularity, and news published by the bottom 25% ranked news sources and unranked news sources are filtered out (i.e., those that rank below 25% and unranked are inaccurate and incredible (fabricated) and are filtered out, and those above the 25% are accurate and credible (real) and are not filtered out)); and 
selecting, by the computing system using the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles), a second subset of online news articles from within the first subset based on an analysis of corporate entity-specific business data  ([0052], [0060], each one of entities 210 corresponds to a separate one of subscriptions 206 to which a user/analyst may subscribe, wherein entities 210 can be designated by keywords, such as person names, organization names, e.g., Fruit Co., place names, event names, and natural disasters  (i.e. corporate entity-specific business data), Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ranks news events for financial analyst users at a financial firm (i.e. corporate entity-specific business data)) and commercial capabilities of the corporate entity (Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ingests, clusters, and ranks news events for financial analyst users at a financial firm that have a direct relevancy to of a final outcome of analysis, e.g., credit rating of the company (i.e. commercial capabilities of corporate entities), and analysts respond to changing circumstances of a given company and minimize impact on the analysts investment holdings (i.e. commercial capabilities of corporate entities)), wherein the second subset contains news articles that are specifically relevant ([0133]-[0134], [0138]-[0140], within each subscription, after removing duplicate news articles 640/740, determining relevancy of news articles 650, and/or, in one embodiment, removing irrelevant news articles 740, the process 600/700 clusters the news articles according to content of the news articles to form a set of ranked clusters for presentation in a graphical interface 660/740-750) for a potential business transaction with the client (Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ranks news events for financial analyst users at a financial firm that have a direct relevancy to of a final outcome of analysis, e.g., credit rating of the company (i.e. potential transaction), and analysts respond to changing circumstances of a given company and minimize impact on the analysts investment holdings (i.e. potential transaction)).
Regarding claim 2, Singh discloses the method of claim 1 (as above), wherein the pre-determined time period is specified by a user associated with the corporate entity ((0086], [0088]-[0091], [0130]-[0132], [0136]-[0137], the pipeline of architecture 300 can be scheduled to run at designated intervals, such as daily, hourly, etc., [0117]-[0122], news received in a news cycle in chronological order by publication time for time window t, which may be set to one day, [0076], [0126], the most representative news for each cluster (i.e., news-level ranking) can be presented with graphical user interface 230 with titles, entity names, descriptions, and publication dates, wherein fig. 5 depicts an example graphical user interface, and Examiner notes the graphical user interface include a From Date and To Date control).
Regarding claim 3, Singh discloses the method of claim 1 (as above), wherein one of the following applies: the first subset and the list contain an identical number of news articles; and the first subset contains less news articles than the list (([0133], [0138], within each subscription, the process 600/700 removes duplicate news articles 640/740, determines relevancy of news articles 650, and/or in one embodiment, removes irrelevant news articles 740).
Regarding claim 4, Singh discloses the method of claim 1 (as above), wherein one of the following applies: the second subset and the first subset contain an identical number of news articles; and the second subset contains less news articles than the first subset ([0133]-[0134], [0138]-[0140], within each subscription, after removing duplicate news articles 640/740, determining relevancy of news articles 650, and/or, in one embodiment, removing irrelevant news articles 740, the process 600/700 clusters the news articles according to content of the news articles to form a set of ranked clusters for presentation in a graphical interface 660/740-750).
Regarding claim 5, Singh discloses the method of claim 1 (as above), wherein identifying the first subset further comprises: assigning, by the computing system using the ML module, a corresponding relevance percentile to each news article in the list that is classified as real ([0070], news published by particular news sources (i.e., publishers) tend to be more credible and accurate, more reputable news sources are more influential to the financial market and investors, and relevancy 219 can filter news by news sources in order to further refine the news candidate sets, [0098], [0103], [0105], relevance layer 306 includes news entity relevance 318, wherein news entity relevance 318 uses a machine learning model to identify main entities and derives features from the title, description, and content of each article, and news source relevance 320 identifies the relevance of news sources by ranking websites in order of popularity, including identifying whether the ranking is in the bottom 25%); and 
selecting, by the computing system using the ML module, each news article that is relevant to the commercial area of interest and that has the corresponding relevance percentile above a pre-defined threshold as comprising the first subset ([0100], [0105], news entity relevance 318 is a normalized mention frequency of an entity name in the text, wherein news source relevance 320 sequentially looks up the list of domains in a database of website popularity by frequency until a match is made, and news published by the bottom 25% ranked news sources and unranked news sources are filtered out).
Regarding claim 7, Singh discloses the method of claim 1 (as above), further comprising: providing, by the computing system using the ML module, an ordered presentation of the online news articles in the second subset starting with a most-relevant news article and ending with a least-relevant news article for the potential business transaction with the client  ([0133]-[0134], [0138]-[0140], within each subscription, after removing duplicate news articles 640/740, determining relevancy of news articles 650, and/or, in one embodiment, removing irrelevant news articles 740, the process 600/700 clusters the news articles according to content of the news articles to form a set of ranked clusters for presentation in a graphical interface 660/740-750, [0075], important ranking clusters are displayed higher in graphical user interface 230 relative to lower ranking clusters).
Regarding claim 8, Singh discloses the method of claim 1 (as above), wherein selecting the second subset comprises: receiving, by the computing system using the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles), an article presentation preference from a user associated with the corporate entity ([0080], when user 208 logs on, graphical user interface 230 will bring up and rank all news articles corresponding to subscriptions 206 in portfolio 234, and news recommendation system 202 allows user 208 to create and follow additional subscriptions, enabling user 208 to have a variety of entities 210 indicated in portfolio 234, and thereby to follow different topics and companies based on subscriptions 206, [0126]-[0129], a graphical user interface in fig 5 of the news recommendation system presenting the representative news for all clusters are presented, wherein analysts can also provide feedback on the cluster relevancy by clicking on dialog icon 528, which can used to adjust a news topic relevance model, such as a model employed by topic relevance 322 of FIG. 3, and data object 512 includes additional “View 3 More” control element 530, and analyst can click control element 530); and 
presenting, by the computing system using the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles), the online news articles in the second subset to the user based on the article presentation preference ([0080], when user 208 logs on, graphical user interface 230 will bring up and rank all news articles corresponding to subscriptions 206 in portfolio 234, [0126]-[0129], a graphical user interface in fig 5 of the news recommendation system presenting the representative news for all clusters are presented, wherein analysts can also provide feedback on the cluster relevancy by clicking on dialog icon 528, which can used to adjust a news topic relevance model, such as a model employed by topic relevance 322 of FIG. 3, and by clicking control element 530, analysts can unfold data object 512, and view the additional news articles in that cluster).
Regarding claim 9, Singh discloses the method of claim 1 (as above), wherein selecting the second subset comprises: accessing, by the computing system using the ML module  ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles), at least one database ([0057], [0088]-[0092], during ingestion 216 of data, news recommendation system 202 integrates heterogeneous data streams 218 from a number of different news sources, wherein ingestion 216 provides an extract, transform, load (ETL) engine 220 that provides centralized data collection, processing, and enrichment of data from one or more of data streams 218 from multiple different news providers, including news provider 310 is a third party company that provides a news management and delivery solution for publishing and financial services published in XML format, news provider 312 is a publicly available news aggregator that uses its own algorithms to collect news related to different keywords) to retrieve the corporate entity-specific business data ([0052], [0060], each one of entities 210 corresponds to a separate one of subscriptions 206 to which a user/analyst may subscribe, wherein entities 210 can be designated by keywords, such as person names, organization names, e.g., Fruit Co., place names, event names, and natural disasters  (i.e. corporate entity-specific business data), Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ranks news events for financial analyst users at a financial firm (i.e. corporate entity-specific business data)) and content related to the commercial capabilities of the corporate entity (Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ingests, clusters, and ranks news events for financial analyst users at a financial firm that have a direct relevancy to of a final outcome of analysis, e.g., credit rating of the company (i.e. related to commercial capabilities of corporate entities), and analysts respond to changing circumstances of a given company and minimize impact on the analysts investment holdings (i.e. related to commercial capabilities of corporate entities)).
Regarding claim 11, Singh discloses the method of claim 1 (as above), further comprising: training, by the computing system, the ML module using online news articles from a plurality of news sources to generate a trained version of the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles); 
wherein identifying the first subset comprises: identifying the first subset using the trained version of the ML module ([0056], [0063], [0068], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 of news articles, [0133], [0138], within each subscription, the process 600/700 removes duplicate news articles 640/740, determines relevancy of news articles 650, and/or in one embodiment, removes irrelevant news articles 740); and 
wherein selecting the second subset comprises: selecting the second subset using the trained version of the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles, [0133]-[0134], [0138]-[0140], within each subscription, after removing duplicate news articles 640/740, determining relevancy of news articles 650, and/or, in one embodiment, removing irrelevant news articles 740, the process 600/700 clusters the news articles according to content of the news articles to form a set of ranked clusters for presentation in a graphical interface 660/740-750).
Regarding claim 12, Singh discloses the method of claim 11 (as above), wherein the trained version of the ML module comprises a Logistic Regression based classifier ([0063], the machine learning used to train the artificial intelligence system using a set of machine learning algorithms selected from at least one of supervised learning, unsupervised learning, reinforcement learning, or other suitable types of machine learning algorithms. [0102], wherein machine learning models that can be used includes logistic regression).
Regarding claims 13 & 14, these claims are substantially similar to claims 1 & 5, and are, therefore, rejected on the same basis as claims 1 & 5. While claims 13 & 14 are directed toward a computing system comprising a processing unit coupled to memory and operable to execute program instructions, Singh discloses a computing system as claimed. [0178]-[0180], [0183]-[0187].
Regarding claim 15, Singh discloses the computing system of claim 13 (as above), wherein the program instructions, upon execution by the processing unit, cause the computing system to perform one of the following: provide an ordered presentation of the online news articles in the second subset starting with a most-relevant news article and ending with a least-relevant news article for the potential business transaction with the client  ([0133]-[0134], [0138]-[0140], within each subscription, after removing duplicate news articles 640/740, determining relevancy of news articles 650, and/or, in one embodiment, removing irrelevant news articles 740, the process 600/700 clusters the news articles according to content of the news articles to form a set of ranked clusters for presentation in a graphical interface 660/740-750, [0075], important ranking clusters are displayed higher in graphical user interface 230 relative to lower ranking clusters); and 
present the online news articles in the second subset to a user associated with the corporate entity based on an article presentation preference received from the user ([0080], when user 208 logs on, graphical user interface 230 will bring up and rank all news articles corresponding to subscriptions 206 in portfolio 234, [0126]-[0129], a graphical user interface in fig 5 of the news recommendation system presenting the representative news for all clusters are presented, wherein analysts can also provide feedback on the cluster relevancy by clicking on dialog icon 528, which can used to adjust a news topic relevance model, such as a model employed by topic relevance 322 of FIG. 3, and by clicking control element 530, analysts can unfold data object 512, and view the additional news articles in that cluster).
Regarding claims 17-19, these claims are substantially similar to claims 13-15, and are, therefore, rejected on the same basis as claims 13-15. While claims 17-19 are directed toward a computer program product comprising a non-transitory computer-usable medium having computer-readable program code executed by a computing system, Singh discloses a computer program product as claimed. [0178]-[0180], [0183]-[0187].



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, et al. (US 20210110475 A1), hereinafter Singh, in view of Ghosh, et al. (US 20100153329 A1), hereinafter Ghosh.
Regarding claim 6, Singh discloses the method of claim 5 (as above). Further, while Singh discloses all of the above and wherein assigning the corresponding relevance percentile comprises: determining, by the computing system using the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles), a corresponding … score of each news article in the list that is classified as the real news article ([0070], news published by particular news sources (i.e., publishers) tend to be more credible and accurate, more reputable news sources are more influential to the financial market and investors, and relevancy 219 can filter news by news sources in order to further refine the news candidate sets); and calculating, by the computing system using the ML module ([0056], [0063], [0068], [0073], artificial intelligence system 224 trained using a set of machine learning algorithms determines relevancy 219 and clustering and ranking 221 of news articles), the corresponding relevance percentile based on … score of each news article that is classified as the real news article ([0100], [0105], news entity relevance 318 is a normalized mention frequency of an entity name in the text, wherein news source relevance 320 sequentially looks up the list of domains in a database of website popularity by frequency until a match is made, and news published by the bottom 25% ranked news sources and unranked news sources are filtered out), Singh does not expressly disclose the remaining elements, which however, are taught by further teachings in Ghosh.
Ghosh teaches determining, by the computing system using the … module, a corresponding indegree score and a corresponding outdegree score of each news article in the list that is classified as the real news article (Claim 1, [0019]-[0020], estimating influence includes determining an objective influence measure (which can be applied to search using objective influence) based at least on part on a function of inward scores and outward scores by receiving a subject graph in which each subject node corresponds to a subject representing authors or users of blogs, twitter, reviews, [0017], [0036], [0038], influence augments the reputation of targets to obtain trusted data, including those with a relatively high reputation); and 
calculating, by the computing system using the … module, the corresponding relevance percentile based on a difference between the corresponding indegree score and the corresponding outdegree score of each news article that is classified as the real news article (Claims 1 & 21, [0019], [0049], [0051], [0053], the objective influence measure of each entity is estimated with the adjusted count calculated through the operations described herein and transformed into a rank or percentile relative to the objective influence measure of a plurality of other entities represented in the subject graph).
Singh and Ghosh are analogous fields of invention because both address the problem of determining relevance of trusted sources of news. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Singh the ability to determine a corresponding indegree score and a corresponding outdegree score of each news article in the list that is classified as the real news article and calculate the corresponding relevance percentile based on a difference between the corresponding indegree score and the corresponding outdegree score of each news article that is classified as the real news article, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining a corresponding indegree score and a corresponding outdegree score of each news article in the list that is classified as the real news article and calculating the corresponding relevance percentile based on a difference between the corresponding indegree score and the corresponding outdegree score of each news article that is classified as the real news article, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Singh with the aforementioned teachings of Ghosh in order to produce the added benefit of improving upon the position of decision makers to select the a choice that will lead to the desired outcome by obtaining relevant and, more importantly, trust worthy information to assist in decision making activities with indicia of the source's trustworthiness, reputation, and/ influence with located data. [0002].
Claims 10, 16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, et al. (US 20210110475 A1), hereinafter Singh, in view of Nadiadi, et al. (US 20130179790 A1), hereinafter Nadiadi.
Regarding claim 10, Singh discloses the method of claim 9 (as above). Further, while Singh discloses all of the above and wherein the corporate entity-specific business data comprise at least one of the following: … ([0052], [0060], each one of entities 210 corresponds to a separate one of subscriptions 206 to which a user/analyst may subscribe, wherein entities 210 can be designated by keywords, such as person names, organization names, e.g., Fruit Co., place names, event names, and natural disasters  (i.e. corporate entity-specific business data), Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ranks news events for financial analyst users at a financial firm (i.e. corporate entity-specific business data); and wherein the content related to the commercial capabilities of the corporate entity comprises at least one of the following: …(Abstract, [0002], [0010], [0014], [0189], wherein the automated news recommendation system ingests, clusters, and ranks news events for financial analyst users at a financial firm that have a direct relevancy to of a final outcome of analysis, e.g., credit rating of the company (i.e. commercial capabilities of corporate entities), and analysts respond to changing circumstances of a given company and minimize impact on the analysts investment holdings (i.e. commercial capabilities of corporate entities)), Singh does not expressly disclose the remaining elements, which however, are taught by further teachings in Nadiadi.
Nadiadi teaches wherein the corporate entity-specific business data comprise at least one of the following: historical sales and marketing information related to the client; an account activity scan report for the client; status of an upcoming business meeting with the client; current account status of the client; and past business transactions with the client ([0037]-[0038], the learn module 400 may include information from one or more daily sales news sites, industry sites, company sites, relevant blogs, and even internal proprietary content (through VPN, Intranet connections, or other external connections), the learn module 400 may be configured to provide the user with background information about the customer, e.g., information related to the financial data, such as market capital, debt, holdings, stock price, revenues of the customer or potential customer, [0083], [0085], customer module 1700 provides past sales, past problems, current issues that a customer may be facing invoice data, payment history, customer credit limits and ratings, and visual cues concerning account information, and if a customer has an open ticket, the sales person can obtain information concerning the presence of the ticket and the status of the ticket prior to a meeting the customer, wherein with such easily accessible information and functionality, the sales person has all the tools necessary to have a productive meeting with a customer); and 
wherein the content related to the commercial capabilities of the corporate entity comprises at least one of the following: latest products offered by the corporate entity; new products to be offered by the corporate entity in a near future; current service portfolio of the corporate entity; and new services to be offered by the corporate entity in the near future ([0037]-[0038], the learn module 400 may also provide the sales associate with real-time or nearly real-time updates related to various promotions and discounts that the sales associate may offer to prospective customers, specific product and service offerings, as well as information concerning the same, based on industry needs, customer needs).
Singh and Nadiadi are analogous fields of invention because both address the problem of providing a corporate entity relevant information regarding a potential client. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Singh the ability for the corporate entity-specific business data to comprise at least one of historical sales and marketing information related to the client, account activity scan report for the client, status of an upcoming business meeting with the client, current account status of the client, and past business transactions with the client, and the content related to the commercial capabilities of the corporate entity to comprise at least one of latest products offered by the corporate entity, new products to be offered by the corporate entity in a near future, current service portfolio of the corporate entity, and new services to be offered by the corporate entity in the near future, as in Nadiadi, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the corporate entity-specific business data comprising at least one of historical sales and marketing information related to the client, account activity scan report for the client, status of an upcoming business meeting with the client, current account status of the client, and past business transactions with the client, and the content related to the commercial capabilities of the corporate entity comprising at least one of latest products offered by the corporate entity, new products to be offered by the corporate entity in a near future, current service portfolio of the corporate entity, and new services to be offered by the corporate entity in the near future, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Singh with the aforementioned teachings of Nadiadi in order to produce the added benefit of supplying the sales force with relevant customer, product, and service information as well as tools for facilitating increased sales performance. [0025].
Regarding claim 16, this claim is substantially similar to claim 10, and is, therefore, rejected on the same basis as claim 10. While claim 16 is directed toward a computing system comprising a processing unit coupled to memory and operable to execute program instructions, Singh discloses a computing system as claimed. [0178]-[0180], [0183]-[0187].
Regarding claim 20, this claim is substantially similar to claim 10, and is, therefore, rejected on the same basis as claim 10. While claim 20 is are directed toward a computer program product comprising a non-transitory computer-usable medium having computer-readable program code executed by a computing system, Singh discloses a computer program product as claimed. [0178]-[0180], [0183]-[0187].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goldenstein, et al. (US 20190179861 A1) discloses systems and methods that curates news about a topic or client based on veracity of a news story or article. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623